Title: To James Madison from Thomas Appleton, 29 August 1803
From: Appleton, Thomas
To: Madison, James


					
						Sir,
						Leghorn August 29th. 1803
					
					I stated to you in my last respects the situation of our commerce with this port, & in a particular manner of the Brig Boston of Philadelphia; this vessel is still under arrestation and has been the subject of much discussion.  The french commercial agent after repeated assurances of speedily examining the papers, together with the cargo, has nevertheless determined that the former should be sent to Paris, and that the business of the latter should finally be decided by the tribunal of prizes there.  Come. Morris arriving at leghorn about the same time, was desirous of knowing from the french commanding general here, under what allegiance he Viewed this city, to which the most unequivocal reply was given, that he regarded it in all respects as a port of the french Republick.”  It became therefore indispensable that the merchants who usually transact american business here, should without any loss of time be apprized of this event, that they might by this means inform the merchants of the U. States, & thus avoid the inconvenience arising from the arrette of the first Consul under date of 1t. Messidor 11th. year, a printed copy of which is now enclosed.  The merchants on this information conceived it necessary to address her majesty the Queen Regent, explaining the matter of the arrette, and the extreme injury that would arise out of the execution of a law apparently intended only, for the ports of France.  I therfore in company with Come. Morris proceeded to Florence to present the petition to the Queen and to make an impartial Statement of facts to the minister.  We were very favorably received by them, nor was it difficult to impress their minds with the importance of my mission in an especial manner, as the commerce of Leghorn is probably more productive to her majesty than all the remainder of her dominions.  I obtained the assurances from the Queen in conjunction with the ministers, that letters should be written to Genl. Murat commanding in Italy for a temporary suspension of the law; and to the first Consul to obtain a modification of it, so that american vessels loaded in part or wholly with the manufactures of Great Britain or her colonies, should not be subjected to any undue detentions or vexatious suits.
					Genl. Clark the french ambassador at Florence was not less incensed at the conduct of the french General here; but as this city has been declared in a state of seige, it came by no means within the limits of his jurisdiction; he could therfore only recommend a less rigorous interpretation of the law, and remind him of his personal responsibility in case he should extend the real intent of it.  Thus having obtained the assurances of the Queen and her ministers, together with the intercession of the french ambassador in our behalf, (a circumstance of no small import) and to which you may add the efforts of Mr. Livingston at Paris who is acquainted with every particular, I returned this morning from Florence.  As the Come. sails this afternoon the shortness of the time will of course apologize for my not detailing the business more at length, or enlarging upon subjects of a political nature, which but for the importance of the transaction I have related, would appear of such moment.  I have the honor to be with the highest respect Your Most Obedt. Servant
					
						Th: Appleton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
